Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00654-CR

                               Sir Alex Meyers RANDOLPH,
                                         Appellant

                                              v.

                                    The STATE of Texas,

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0281
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, this motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED November 13, 2019.


                                               _________________________________
                                               Beth Watkins, Justice